Exhibit 10.1

 

FIRST AMENDMENT

TO

LEASE AGREEMENT

 

THIS FIRST AMENDMENT (“1st Amendment”) to Lease Agreement is dated May 9, 2019,
by and between FIRST INDUSTRIAL, L.P. (“Landlord”), and Clearfield, Inc., a
Minnesota corporation (“Tenant”).

 

RECITALS

 

WHEREAS Landlord and Tenant entered into a certain Standard Form Industrial
Building Lease dated September 9, 2014 (the “Lease”), pursuant to which Tenant
leased that certain space, as further described in the Lease (the “Premises”) in
the building commonly known as 7050 Winnetka Avenue North, Brooklyn Park MN
55428 (the “Building”) said Premises containing 70,771 rentable square feet; and

 

WHEREAS, the Tenant wishes to expand the amount of rentable square footage
comprising the Premises, all on the same terms and conditions as stated in the
Lease, except as otherwise provided in this Amendment.

 

WITNESSETH

 

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants herein contained, Landlord and Tenant hereby agree as follows:

 

1.Recitals. The recitals set forth above are incorporated herein by this
reference with the same force and effect as if fully set forth hereinafter.

 

2.Capitalized Terms. Capitalized terms not otherwise defined herein shall have
the meaning ascribed to them in the Lease.

 

3.Expansion of Premises. From and after June 30, 2019 (the “Expansion Date”),
the Premises shall be expanded to include that certain 14,263 rentable square
feet as depicted on Exhibit “A” attached hereto and incorporated herein by this
reference (the “Expansion Space”) such that the Premises shall be comprised of
85,034 rentable square feet, in the aggregate. From and after the Expansion
Date, Tenant’s Proportionate Share shall be 59.76%. From and after the Expansion
Date, any references in the Lease to the Premises shall be deemed to mean the
aggregate of the Premises and the Expansion Space.

 

4.Base Rent. Tenant’s obligation to pay Base Rent and all other amounts due
under the Lease shall continue as set forth in the Lease for the Extended Lease
Term, except that the Base Rent for the Premises shall be calculated in
accordance with the following: As of the Expansion Date, the Base Rent table in
Section 2.2 of the Lease, is hereby deleted in its entirety and the following
Base Rent table is substituted in lieu of thereof:

 

Base Rental Payments

 

Lease Period Monthly Base Rent Expansion Space Monthly Base Rent Current Space
Total Monthly Base Rent 6/30/2019 – 2/29/2020 $6,153.00 $32,223.64 $38,376.64
3/1/2020 – 2/28/2021 $6,322.38 $33,029.23 $39,351.61 3/1/2021 – 2/28/2022
$6,496.84 $33,854.96 $40,351.80 3/1/2022 – 2/28/2023 $6,676.54 $34,701.35
$41,377.89 3/1/2023 – 2/29/2024 $6,861.62 $35,568.87 $42,430.49 3/1/2024 –
2/28/2025 $7,052.26 $36,458.10 $43,510.36

 

Except with respect to the Base Rent table, Section 2.2 of the Lease shall
remain otherwise unmodified.

 

Estimated Additional Rent: $ 26,289.68 per month.

 



 -1- 

 











 

5.Condition of Premises. Landlord represents and warrants to Tenant that the
Expansion Space and all mechanical systems and utilities serving the Expansion
Space are in good condition and working order, free from all material and latent
defects, except as is otherwise expressly and specifically described in Exhibit
B of this Amendment (“Landlord Work”) with respect to any Landlord repairs.
Landlord shall not be obligated to make any other repairs, replacements or
improvements (whether structural or otherwise) of any kind or nature to the
Premises in connection with, or in consideration of, this Amendment, except if
and as specifically set forth in this Amendment.

 

6.Broker. Landlord covenants, warrants and represents that Colliers
International was the only broker to represent Landlord in the negotiation of
this Amendment. Each party agrees to and hereby does defend, indemnify and hold
the other harmless against and from any brokerage commissions or finder’s fees
or claims therefore by a party claiming to have dealt with the indemnifying
party and all costs, expenses and liabilities in connection therewith,
including, without limitation, reasonable attorneys’ fees and expenses, for any
breach of the foregoing. The foregoing indemnification shall survive the
termination or expiration of the Lease.

 

7.Termination Option. The Termination Option as stated in the Lease shall also
be applicable to the Expansion Space, however the Termination Fee shall increase
by $35,000.00 for a total of $249,012.48.

 

8.Early Access. From and after the execution of this First Amendment and
continuing up and until the Expansion Date (the “Early Access Period”), to the
extent it does not interfere with the Landlord Work, Tenant may enter into the
Expansion Space for the sole purpose of completing Landlord-approved work to
fixture the Expansion Space for Tenant’s business operations, which shall be
performed at Tenant’s sole cost and expense and shall be subject to all
applicable ordinances and building codes or other laws governing Tenant’s right
to occupy or perform in the Expansion Space prior to the Expansion Date.  Such
entry into the Expansion Space shall also be subject to the requirements that
(1) prior to Tenant or any of the Tenant Parties obtaining access or entry to
the Expansion Space, Tenant must first satisfy the Access Conditions (as
hereinafter defined), and (2) Tenant and any and all Tenant Parties shall not
disturb the tenancies of any tenants near the Expansion Space or unreasonably
interfere with the business operations of such tenants.  Tenant agrees that any
such entry onto the Expansion Space during the Early Access Period shall be
deemed to be under all of the terms, covenants, conditions and provisions of the
Lease (except as to the covenant to pay Rent).  Subject to Landlord’s indemnity
under Section 17.3 of the Lease, Tenant further agrees that Landlord shall not
be liable in any way for any injury or death to any person or persons, loss or
damage to any of Tenant’s property at the Expansion Space or loss or damage to
property placed thereon prior to the Expansion Date, the same being at Tenant’s
sole risk and expense.  Any such access or performance in the Premises prior to
the Commencement Date shall also be subject to (A) Tenant first providing to
Landlord the Certificates of Insurance required under Section 10.2 of the Lease
(the conditions described in clause (A) are collectively referred to herein as
the “Access Conditions”). Tenant shall place all utilities into their name prior
to the commencement of the Early Access Period

 

9.Counterparts, Electronic Signature, Facsimile, PDF. This Amendment may be
executed in any number of identical counterparts, all of which, when taken
together, shall constitute the same instrument. The parties acknowledge and
consent to be bound by electronic signatures, including signatures of any
required witness. A facsimile or .pdf copy of this Amendment shall be deemed an
original for all relevant purposes.

 

10.Energy Usage at the Premises.  If Landlord is required by law to perform
energy benchmarking of the Premises, Tenant hereby authorizes Landlord to obtain
information, from time to time throughout the Term, regarding Tenant's utility
and energy usage at the Premises directly from the applicable utility providers
and Tenant shall execute, within five (5) days of Landlord's request, any
additional documentation required by any applicable utility provider evidencing
such authorization.  Further, throughout the Term, (i) within five (5) days of
Landlord's request, Tenant shall provide to Landlord all requested information
regarding Tenant's utility, energy and space usage at the Premises, and (ii)
upon Landlord's delivery to Tenant of written request, Tenant shall deliver to
Landlord copies of its utilities bills for the immediately preceding twelve (12)
calendar months.

 



 -2- 

 











 

11.Ratification.  Except as modified by this Amendment, the Lease shall remain
otherwise unmodified and in full force and effect and the parties ratify and
confirm the terms of the Lease as modified by this Amendment.  The Lease (as
amended hereby) contains the entire agreement between Landlord and Tenant as to
the Premises, and there are no other agreements, oral or written, between
Landlord and Tenant relating to the Premises.

 

12.Conflict.  Except as amended hereby, the Lease shall be and remain in full
force and effect.  In the event of any conflict between the terms of the Lease
and the terms of this Amendment, the terms of this Amendment shall control.

 

13.Tenant Operations Inquiry: Will Tenant be required to make filings and
notices or obtain permits as required by Federal and/or State regulations for
the operations at the Premises? Specifically:

 



a. SARA Title III Section 312 (Tier II) reports YES NO   (> 10,000lbs. of
hazardous materials STORED at any one time)     b. SARA Title III Section 313
(Tier III) Form R reports YES NO   (> 10,000lbs. of hazardous materials USED per
year)     c. NPDES or SPDES Stormwater Discharge permit YES NO   (answer “No” if
“No-Exposure Certification” filed)     d. EPA Hazardous Waste Generator ID
Number YES NO



 

List all Hazardous Materials that will be used, stored, handled, generated
and/or otherwise present at the Premises. Routine office and cleaning supplies
are not included. Make additional copies if required.

 

 

Hazardous Materials Approximate Annual Quantity Used or Generated

Storage Container(s)

(i.e. Drums, Cartons, Totes, Bags, ASTs, USTs, etc)

                       

 

 

[Signature Page Follows]


 

 

 



 -3- 

 











 

IN WITNESS WHEREOF, the parties have executed this 1st Amendment the day and
year first above written.

 



  LANDLORD:               First Industrial, L.P., a Delaware limited partnership
    By: First Industrial Realty Trust, Inc., a Maryland corporation,
its sole general partner                       /s/ James B. Schlundt     By:
James B. Schlundt     Its: Regional Manager/Market Leader                      
                      TENANT:               Clearfield, Inc., a Minnesota
corporation                         By: /s/ Cheri Beranek               Name:  
 Cheri Beranek               Its: President and CEO  



 

 

 

 

 

 

 

 

-4-



 

 